Title: To George Washington from Lieutenant Colonel William Palfrey, 17 November 1776
From: Palfrey, William
To: Washington, George



Sir
Peeks Kill [N.Y.] 17th November 1776

I would beg leave to acquaint you that agreeable to your Orders I have fix’d my Office at this place, and should be extremely glad to be inform’d whether I am to pay any Warrants but what I receive from your Excellency[.] General Lee has sent me several, which I have paid, but am afraid the business is not conducted with the regularity it us’d to be, under the inspection of your Secretary[.] Major Lee of Glover’s Regiment has drawn pay as Major of Brigade as well as Major of the Regiment[.] This I think cannot be right; but as a Warrant came from General Lee, I could not refuse the payment[.] I am told by General Heaths Aids de Camp that as he acts in a seperate department he also has a right to draw Warrants. As I would wish to conduct properly I beg your Excellency’s directions on the Subject.
When you write again to the Congress be pleas’d to inform them that I have now only the last remittance of 500,000 doll. on hand[.] The demand will soon be great, when the Troops are dismiss’d; and Colo. Trumbull informs me that between this & the last of Decr he shall want a Million of dollars.
I have no directions from your Excellency with respect to the payment of the Militia[.] you’ll be pleas’d to inform me whether I am to pay them or not. I am most respectfully Your Excellency’s obedt & hble Servt

Wm Palfrey P.M.G.

